Case 3:20-cv-05057-BHS Document 46-1 Filed 09/14/20 Page 1 of 6




                                             EXHIBIT 1
        Case 3:20-cv-05057-BHS Document 46-1 Filed 09/14/20 Page 2 of 6


From:            Kevin Johnson
To:              Glazner, Pamela E. (ATG)
Subject:         RE: Lang: Waiver of Service and Extension of Time
Date:            Thursday, July 16, 2020 7:20:38 PM
Attachments:     Search Results-abc.html


Likewise, and I agree with everything that you wrote in your emails. Email me if you cannot open it.

Kevin




Sent from Mail for Windows 10


From: Glazner, Pamela E. (ATG)
Sent: Thursday, July 16, 2020 4:30 PM
To: kevinjohnson230@gmail.com
Subject: Lang: Waiver of Service and Extension of Time

Dear Mr. Johnson:

It was a pleasure speaking with you today. As we discussed, I will consider today, July 16, 2020, the
date of your request for waiver of service of process for all state-affiliated defendants who have not
yet been served. After I connect with those defendants, I will prepare and file waiver forms for
them.

In addition, you provided an extension for the state-affiliated defendants who have already been
served to have the same amount of time to answer the amended complaint as the unserved
defendants, i.e., per FRCP 4(d)(3), 60 days from the date of the request for waiver of service, or until
Monday, September 14.

If you could please let me know who has been served, that would be helpful.

Thank you, and I looking forward to working with you.

Pamela Glazner

If you are from outside the AG's Office and are e-mailing documents, please be sure to
include or forward to our office's electronic mailbox at TORSeaEF@atg.wa.gov.


Pamela E. Glazner | Assistant Attorney General
Office of the Attorney General | Torts Division
800 5th Ave, Ste 2000
Seattle, WA 98104
206.389.3898 (office) | 206.258.1096 (cell) | pamela.glazner@atg.wa.gov
        Case 3:20-cv-05057-BHS Document 46-1 Filed 09/14/20 Page 3 of 6




This email and any attachments may contain privileged attorney-client communications and/or work
product. Review, dissemination, or use of such information by persons other than the addressee(s) is
prohibited. If you have received this email in error, please delete it and notify the sender by return
email. Thank you for your cooperation.
Search Results                                                             Page 1 of 3
           Case 3:20-cv-05057-BHS Document 46-1 Filed 09/14/20 Page 4 of 6


 kevinjohnson230@gmail.com [Log out]
 Search
                                                         Search
 Enter any or combination of: Reference #, Case #, Court, Plaintiff, Defendant or Address

     • Dashboards
           ƕ Performance
           ƕ Billing
           ƕ Compliance
     • My Admin
     • Reports
           ƕ Order Report
           ƕ Action Item Report
           ƕ Court Venue Search
           ƕ Download Invoices
     • Place Order
           ƕ Process Service
           ƕ Court Filing
           ƕ Investigation
           ƕ Messenger Delivery
           ƕ Document Retrieval
           ƕ Hague Service Convention
     • Make Payments

 6 Search Results
    SERVICE OUTCOME         Served Jul 2020 Business Unit: Default


  Reference #      Servee          Case # Submitted Status           Court  Plaintiff   Defendant
 3:20-cv-05057                                                            ET AL
 (LAURA)                                                                  JO ANNA
 CIVIL CASE                                                               LANG, PR
 COVER                                                                    OF THE
 SHEET,                                                       US District ESTATE
 Complaint,                        3:20-                      Court,      DICK
                                                                                      ET AL
 COURT         LAURA               CV-                        Washington, LANG,
                                          07/01/2020 Complete                         STATE OF
 LETTER,       CARUSO              05057-                     Western     WIFE AND
                                                                                      WASHINGTON
 EXHIBIT                           RBL                        District,   HUSBAND,
 1-31, FIRST                                                  Seattle     ADOPTIVE
 AMENDED                                                                  PARENTS
 COMPLAINT,                                                               OF C.L. A
 PRAECIPE                                                                 MINOR
 and Summons                                                              CHILD
 3:20-cv-05057 EIMIKO              3:20- 07/01/2020 Complete US District ET AL        ET AL
 (MURLIN)      MURLIN              CV-                        Court,      JO ANNA STATE OF
 CIVIL CASE                        05057-                     Washington, LANG, PR WASHINGTON
 COVER                             RBL                        Western     OF THE
 SHEET,                                                       District,   ESTATE
 Complaint,                                                   Seattle     DICK
 COURT                                                                    LANG,
 LETTER,                                                                  WIFE AND




file:///C:/Users/pamela.glazner@atg.wa.gov/AppData/Local/Microsoft/Windows/INetCache... 9/9/2020
Search Results                                                             Page 2 of 3
           Case 3:20-cv-05057-BHS Document 46-1 Filed 09/14/20 Page 5 of 6


 EXHIBIT                                                           HUSBAND,
 1-31, FIRST                                                       ADOPTIVE
 AMENDED                                                           PARENTS
 COMPLAINT,                                                        OF C.L. A
 PRAECIPE                                                          MINOR
 and Summons                                                       CHILD
 3:20-cv-05057                                                     ET AL
 (MURLIN)                                                          JO ANNA
 CIVIL CASE                                                        LANG, PR
 COVER                                                             OF THE
 SHEET,                                                US District ESTATE
 Complaint,                 3:20-                      Court,      DICK
                                                                             ET AL
 COURT         JEFF IAN     CV-                        Washington, LANG,
                                   07/01/2020 Complete                       STATE OF
 LETTER,       MURLIN       05057-                     Western     WIFE AND
                                                                             WASHINGTON
 EXHIBIT                    RBL                        District,   HUSBAND,
 1-31, FIRST                                           Seattle     ADOPTIVE
 AMENDED                                                           PARENTS
 COMPLAINT,                                                        OF C.L. A
 PRAECIPE                                                          MINOR
 and Summons                                                       CHILD
 3:20-cv-05057                                                     ET AL
 (STATE)                                                           JO ANNA
 CIVIL CASE                                                        LANG, PR
               STATE OF
 COVER                                                             OF THE
               WASHINGTON,
 SHEET,                                                US District ESTATE
               DEPARTMENT
 Complaint,                 3:20-                      Court,      DICK
               OF SOCIAL                                                     ET AL
 COURT                      CV-                        Washington, LANG,
               AND HEALTH          07/01/2020 Complete                       STATE OF
 LETTER,                    05057-                     Western     WIFE AND
               SERVICES,                                                     WASHINGTON
 EXHIBIT                    RBL                        District,   HUSBAND,
               (DSHS) CHILD
 1-31, FIRST                                           Seattle     ADOPTIVE
               PROTECTIVE
 AMENDED                                                           PARENTS
               SERVICES
 COMPLAINT,                                                        OF C.L. A
 PRAECIPE                                                          MINOR
 and Summons                                                       CHILD
 3:20-cv-05057                                                     ET AL
 (COWLITZ)                                                         JO ANNA
 CIVIL CASE                                                        LANG, PR
 COVER                                                             OF THE
 SHEET,                                                US District ESTATE
 Complaint,    COWLITZ      3:20-                      Court,      DICK
                                                                             ET AL
 COURT         COUNTY       CV-                        Washington, LANG,
                                   07/01/2020 Complete                       STATE OF
 LETTER,       SHERIFF'S    05057-                     Western     WIFE AND
                                                                             WASHINGTON
 EXHIBIT       OFFICE       RBL                        District,   HUSBAND,
 1-31, FIRST                                           Seattle     ADOPTIVE
 AMENDED                                                           PARENTS
 COMPLAINT,                                                        OF C.L. A
 PRAECIPE                                                          MINOR
 and Summons                                                       CHILD
 3:20-cv-05057 BETH A       3:20- 07/01/2020 Complete US District ET AL      ET AL
 (BETH)        KUTZERA      CV-                        Court,      JO ANNA STATE OF
 CIVIL CASE                                            Washington, LANG, PR WASHINGTON




file:///C:/Users/pamela.glazner@atg.wa.gov/AppData/Local/Microsoft/Windows/INetCache... 9/9/2020
Search Results                                                             Page 3 of 3
           Case 3:20-cv-05057-BHS Document 46-1 Filed 09/14/20 Page 6 of 6


 COVER                            05057-                      Western      OF THE
 SHEET,                           RBL                         District,    ESTATE
 Complaint,                                                   Seattle      DICK
 COURT                                                                     LANG,
 LETTER,                                                                   WIFE AND
 EXHIBIT                                                                   HUSBAND,
 1-31, FIRST                                                               ADOPTIVE
 AMENDED                                                                   PARENTS
 COMPLAINT,                                                                OF C.L. A
 PRAECIPE                                                                  MINOR
 and Summons                                                               CHILD
 < Previous 1 Next >
            Didn't find what you were looking for? Contact Customer Service: 1-888-294-0356
 Ý Copyright 1998-2020 ABC Legal Services Inc.




file:///C:/Users/pamela.glazner@atg.wa.gov/AppData/Local/Microsoft/Windows/INetCache... 9/9/2020
